Citation Nr: 0827603	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, reflects that 
the veteran's PTSD results in near-continuous depression, 
impaired impulse control, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and an 
inability to establish and maintain effective relationships.

2.  The medical evidence fails to establish that the 
veteran's PTSD result in gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2004 that fully addressed 
all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a statement of the case 
(SOC) issued in September 2005 and a supplemental statement 
of the case (SSOC) issued in May 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran was 
provided Dingess notice by April 2007 correspondence, prior 
to the May 2008 SSOC.

The Board acknowledges that the September 2005 VCAA letter 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a service 
organization during the appeal.  The September 2005 SOC set 
forth the specific rating criteria provided by Diagnostic 
Code 9411.  This was followed by readjudication in the May 
2008 SSOC.  These factors show that the notice deficiencies 
did not affect the essential fairness of the adjudication, 
rebutting the presumption of prejudice.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA 
examinations in March 2004 and March 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In June 2008 
correspondence, the veteran indicated that he had no 
additional information or evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that a 50 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2007).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125.

Based on a thorough review of the record, the Board finds 
that the competent medical evidence supports entitlement to a 
70 percent evaluation for PTSD.  The evidence reflects that 
the veteran's PTSD results in occupational and social 
impairment, with deficiencies in work, school, family 
relations, judgment, thinking, and mood.  It results in near-
continuous depression, impaired impulse control, difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting), and an inability to establish and maintain 
effective relationships.  Diagnostic Code 9411.

The Board also finds that the preponderance of the evidence 
is against entitlement to a 100 percent evaluation for PTSD.  
There is no evidence symptoms indicative of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; or other similar 
manifestations which would support a finding of total social 
and occupational impairment.

The report of a March 2004 VA examination provides that the 
veteran had an Axis I diagnosis of PTSD, moderate, and an 
Axis V GAF score of 58, signifying moderate symptoms with 
moderate impairment in social and occupational functioning.  
The dysfunction reflected on the GAF score was solely 
attributed to the veteran's PTSD diagnosis.  The examiner 
expressed the opinion that the veteran, due to his solid work 
history and apparent ability to be a self-employed 
entrepreneur, was and continued to be employable on a full 
time basis.  In this regard, the body of the report notes 
that the veteran trained athletes and had marketed training 
videos he had made.

The Board observes that subsequent VA medical records make it 
clear that the veteran was not in fact employed, but rather 
did volunteer work at the YMCA.  The Board also observes that 
the March 2004 VA examiner stated that the veteran did have 
some depressive symptoms secondary to his PTSD and did in 
fact struggle with his mood and to get to work and to 
function on a day to day basis. 

The report of a March 2008 VA examination provides that the 
examiner reviewed the veteran's claims file.  The report 
observes that the veteran was not competitively employed, but 
he spent most of his time volunteering at the local YMCA, 
teaching jump rope training.  The veteran described it as a 
hobby not a job.  

On examination, the veteran had fair grooming and hygiene.  
He was alert and oriented times three.  Speech was of normal 
rate and rhythm with adequate articulation.  The veteran's 
thought processes were grossly intact, though notable for 
some tangentiality and a tendency to ramble.  His thought 
content was unremarkable.  With respect to the results of 
standardized tests designed to measure the veteran's PTSD and 
depression, the examiner observed that the veteran probably 
underreported his symptoms.  The report lists the veteran's 
PTSD symptoms in detail.  The examiner summarized that the 
veteran's PTSD symptoms contributed to his impairment in 
functional status and quality of life in that he was unable 
to maintain interpersonal relationships, with resulting 
depression and loneliness secondary to isolation.  Further, 
he experienced difficulties with focus/concentration, stress 
management and task planning and execution.  

The veteran was not considered to be capable of maintaining 
competitive employment at this time.  His impaired ability to 
organize and focus his thoughts and to manage his anxiety 
symptoms would impair his ability to learn and carry out 
tasks in a work environment.  His frequent experiences of 
intrusive symptoms of psychological distress and 
physiological reactivity would impair his ability to carry 
out tasks in a work environment to a sufficient degree.  His 
difficulty interacting with others due to irritability and 
anger would affect his ability to sustain relationships 
necessary for competitive employment.  

The Axis I diagnosis was PTSD; major depressive disorder, 
moderate.  The depression appeared to be secondary to PTSD.  
The Axis V GAF score was 48 at present, with related serious 
social and occupational impairment.  The GAF score reflected 
the combined effects of the veteran's diagnoses.  It would 
not be possible to separate the effects of each diagnosis 
without resorting to speculation.  

In a May 2008 letter, the veteran's VA treatment provider and 
a VA mental health coordinator wrote that the veteran had 
been unable to sustain regular employment due to increased 
impairment from PTSD symptoms.  His increased emotional 
distress (hyperarousal, irritability, hypervigilance and 
combat grief) made it difficult for him to adapt to new 
and/or stressful public settings and to sustain the attention 
or concentration necessary to remain on task and complete 
assigned work.  The veteran's PTSD also impaired his social 
judgment, exacerbating difficulties he had already 
demonstrated with social conventions and authority figures, 
making it difficult for him to establish trust and develop 
and maintain appropriate interpersonal relationships with 
peers and supervisors in a work setting.  The veteran lived 
alone and was unable to sustain effective relationships 
beyond those with his one son and with one sibling.  Other 
adult relationships in his life had been troubled, punctuated 
by the veteran's impulsivity, addictive behaviors and 
antagonism.  The letter describes the veteran's activities at 
the YMCA as volunteer work and a coping mechanism.  It noted 
that he was unable to volunteer as much as he had in the 
past, in part due to overwhelming memories invoked by the 
Iraq War.  

While the evidence shows that the veteran's PTSD warrants a 
70 percent evaluation, the preponderance of the evidence is 
against a finding that it warrants a 100 percent evaluation.  
The medical evidence discussed above fails to show that the 
veteran's PTSD results in total occupational and social 
impairment.  These records do not show gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Diagnostic Code 9411.

The veteran's own contentions do not support a 100 percent 
evaluation.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran himself is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his PTSD warrants 
a 100 percent evaluation.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances related to the veteran's 
PTSD that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Under Secretary for Benefits, or the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board acknowledges that VA outpatient treatment records 
reflect receipt of Social Security Administration (SSA) 
benefits.  However, the Board finds that SSA records are not 
required for the proper adjudication of this claim given the 
fact that the veteran has testified that he does part time 
voluntary work every day, teaching sports to youngsters. (See 
Hearing Transcript P. 12-13)  The veteran has not alleged 
that any SSA records would show that he meets the criteria 
for a 100 percent evaluation for PTSD and in June 2008, he 
specifically indicated that he had no additional information 
or evidence to submit.  Further, SSA determinations are based 
on different criteria than VA uses to rate disabilities, and 
are not determinative to VA's claims.  

As the preponderance of the evidence is against entitlement 
to a 100 percent evaluation for PTSD, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
rules and regulations governing the award of monetary 
benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


